Exhibit LAKE & ASSOCIATES, CPA’s LLC CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the report on Form 10-Kof Bhakti Capital Corp. (A Development Stage Company), of our report dated March 19, 2010 on our audit of the financial statements of Bhakti Capital Corp. (A Development Stage Company) as of December 31, 2009, and the related statement of operations, shareholders’ equity and cash flows from inception on May 26, 2009 through December 31, 2009, and the reference to us under the caption “Experts.” /s/Lake & Associates, CPA’s LLC Lake & Associates, CPA’s LLC Schaumburg,
